Citation Nr: 1629045	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  13-23 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for tuberculosis.

2. Entitlement to service connection for onychomycosis, claimed as bilateral foot fungus.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In his July 13, 2013 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran requested a hearing before a Veterans Law Judge.  In a letter submitted on April 16, 2015, the Veteran clearly indicated his desire to withdraw that hearing request.  To date, the Veteran has not renewed his request for a hearing.  Accordingly, the Veteran's request for a hearing has been withdrawn and the matter is now appropriately before the Board.   


FINDINGS OF FACT

1. The Veteran does not have a present diagnosis of tuberculosis.

2. The weight of the evidence shows that the Veteran's presently diagnosed onychomycosis had onset of symptoms after separation from service and is not otherwise causally related to any incident of active service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for tuberculosis have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  

2. The criteria for service connection for onychomycosis, claimed as bilateral foot fungus, have not been met.  38 U.S.C.A. § § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of letters sent in October and December 2009.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  

The Board recognizes that the Veteran has not been provided a VA examination in connection with his claim of service connection for tuberculosis.  However, the Board finds that the duty to assist does not require such an examination in this case.  As is discussed in more detail below, the record is void of any evidence of a present diagnosis, or symptoms supporting a present diagnosis of tuberculosis, nor is there a showing of any in-service incident, illness, or injury with which the claimed disability may be associated.  Absent such a showing, VA is not under an obligation to provide an examination.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008); 38 C.F.R. § 3.159(c)(4)(i).  

Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. 
Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

If a Veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service. Additionally, certain diseases will be presumed service-connected due to such exposure, even if there is no record of the disease during service. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A. Tuberculosis

The Veteran has filed a claim of service connection for tuberculosis, which he asserts he contracted during his service in Vietnam.  

The Board has conducted a careful review of all evidence of record and finds that service connection for tuberculosis is not warranted here.  The record does not contain any evidence that the Veteran has ever been diagnosed with tuberculosis.  VA and private treatment records do not show any such diagnosis or symptoms suggestive of tuberculosis.  Further, in an April 2015 statement submitted by the Veteran, he concedes that he does not have such a present diagnosis.  Further, a review of the Veteran's service treatment records does not show any such diagnosis or treatment during active service.  

Accordingly, because the Veteran does not have a diagnosis of tuberculosis at any time during the appeal, the claim fails the first criteria for service connection, namely a current disability.  As such, service connection must be denied.  38 C.F.R. §§ 3.303, 3.304

B. Bilateral Foot Fungus

The Veteran has filed a claim for service connection for a bilateral foot fungus condition, which he asserts he contracted while serving in Vietnam. 

In June 2013, the Veteran was afforded a VA examination in connection with his claim.  That examination provided a diagnosis of bilateral foot onychomycosis.  The examiner conducted a complete examination and reviewed the entire claims file, including his service treatment records and reported history of symptomatology, and stated that the Veteran's diagnosed skin condition was less likely than not related to active service because the Veteran does not have any substantiating evidence showing that he had any skin condition during his military service.  

The Board does recognize the Veteran's assertion that he has suffered from a skin disorder on his feet since service.  See Barr v. Nicholson, 321 Vet. App. 303, 307-08 (2007) (A lay person is competent to report observable symptomatology of in illness or injury).  However, the Board finds that assertion to be of limited credibility.   When evaluating credibility of lay statements, the Court of Appeals for Veterans Claims (Court) has provided guidance in the form of factors to consider, including facial plausibility, internal consistency, consistency with other evidence, and self-interest of bias.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this instance, the Veteran's service treatment records are void of any complaints of or treatment for a foot condition during service.  Upon separation, the Veteran reported generally good health, with the exception of severe tooth or gum trouble, and did not give any indication of a fungal infection anywhere on his body.  Further, in his June 2013 VA examination, the Veteran reported that his condition first manifested in 1968- after he separated from service.  Accordingly, the Board finds the Veteran's statements regarding onset during service to be of limited credibility.  

In light of the above, the Board finds that service connection is not appropriate in this matter.  The evidence does not show that the Veteran's diagnosed onychomycosis had onset during service.  Rather, the earliest evidence of a diagnosis is in 2013, with reports of onset in 1968- after the Veteran separated from active service.  Neither is there any medical evidence of record that links that condition to any incident of service.  Rather, a medical expert reviewed the history and claims file and opined against any correlation to the Veteran's active service.  The Veteran has not provided any medical evidence that would contradict this opinion.  

Finally, service connection is not warranted on a presumptive basis.  The demonstrated disorder is not a chronic disease under 38 C.F.R. § 3.309(a), nor is it recognized as a disorder associated with herbicide exposure under 38 C.F.R. § 3.309(e).  

For all of the above reasons, the claim must be denied.  38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion, the Board has considered all evidence of record; however, because the preponderance of the evidence is against the claim for service connection, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014) ; Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for tuberculosis is denied.

Entitlement to service connection for onychomycosis, claimed as bilateral foot fungus, is denied.

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


